Citation Nr: 1308924	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request for VRE services.

In August 2012, the Board remanded this case to the RO to accommodate the Veteran's request for a hearing before the Board.  In January 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

The record before the Board consists of a 2-volume paper VRE folder, which contains copies of RO rating decisions and VA clinic records originating from a paper compensation and pension claims folder.  That record has not been forwarded to the Board as the entire contents are not pertinent to the VRE claim at issue.  The Board further observes that the Virtual VA electronic storage system contains additional documents which are not associated with the VRE folder, to include VA clinic records and examination reports received in 2012, as well as a copy of a more recent January 2013 RO rating decision, all of which pertain to the Veteran's claims for VA compensation.  

In deciding this case, the Board will not rely on any evidence contained in the Virtual VA folder other than the RO's January 2013 administrative determination as to the current disability ratings assigned for service-connected disability.  This is a matter of fact known to the Veteran which cannot reasonably be disputed.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

It appears to the Board that the claim prosecuted by the Veteran, who specifically denies any vocational impairment due to service-connected disability but reports an inability to find a job which matches his interests, would be more appropriately addressed as a claim for education benefits under the provisions of Chapter 30, Title 38, United States Code.  The Veteran may want to inquire with the RO as to his eligibility for educational benefits and, in particular, whether his particular circumstances has not triggered any delimiting dates of eligibility.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran holds 10 percent service-connected ratings for residuals of left knee meniscectomy, hypertension, a left index finger scar, residuals of left wrist donor site scar and cervical spine degenerative disc disease, and holds noncompensable ratings for service-connected residuals of left little finger fracture, residuals of left ear laceration, residuals of lacerations of the right index and middle fingers, and a left wrist donor site scar.

2.  The Veteran's service-connected disabilities do not result in an impairment of his ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for entitlement to VRE benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions. 

Here, a pre-adjudicatory July 21, 2010 VRE notice advised the Veteran of a scheduled meeting with a VRE counselor, and the types of information and evidence deemed necessary to bring to his interview.  He was provided a VA Form 28-1920w (Rehabilitation Needs Inventory) (RNI) which identified specific information necessary to decide his VRE eligibility.  The Veteran was also provided a counseling session and interview to determine his VRE eligibility.

Thereafter, the Board finds that the Veteran received proper notice on July 30, 2010 of the basis for the denial of benefits, and the criteria for VRE benefits.  In March 2011, a VRE officer held a meeting with the Veteran and a representative concerning the evidence and information deemed necessary to substantiate his claim.  In totality, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board further finds that the duty to assist has been satisfied in this case.  The Board initially observes that the Veteran's original VRE folder cannot be located.  There is a dispute between the Veteran and the RO as to whether the Veteran took his VRE folder from the RO's premises.  The RO has rebuilt the VRE folder to the best extent possible, and the Board finds that the rebuilt record contains all information and evidence necessary to adjudicate this claim.  Notably, the missing information primarily involves VRE records dated prior to 2002 when the Veteran was found eligible for VRE services.  The record contains all current determinations pertaining to the dispositive issue on appeal, i.e., whether the Veteran's service-connected disabilities constitute an employment handicap for VRE purposes.

In this case, the Veteran has consistently asserted on multiple occasions that his service-connected disabilities do not interfere with his employability.  Notably, the Veteran seeks educational benefits in the form of VA assistance in obtaining a mechanics certificate for aircraft maintenance which, to some extent, is more appropriately addressed in an educational benefit claim.  The Veteran has not identified any other pertinent evidence, not already of record, which would be needed to arrive at a fair disposition of this appeal.

The Virtual VA electronic records storage system reflect that, in January 2013, the Veteran's combined disability rating for service-connected disability increased to 40 percent.  This was due to 10 percent ratings being assigned for painful motion of the left wrist and cervical spine.  At his hearing in January 2013, the Veteran specifically denied that any of his service-connected disabilities interfered with his employability.  The Board does not find that the RO's January 2013 rating decision warrants any further development of the VRE issue, including an examination or opinion, given the Veteran's assertions at the January 2013 hearing.

Additionally, in January 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2013 hearing, the undersigned noted the issue on appeal as well as the specific criteria for establishing entitlement to VRE benefits.  The Veteran specifically denied that his service-connected disabilities interfered with his employability.  He specifically requested a VA benefit of paying for an airframe and powerplant certification which would allow him to perform a vocation similar to his Navy career, and the undersigned explained that such a contention may more appropriately be addressed as an education benefits claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted other than the VRE folder.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for VRE benefits.  As such, the Board finds that, consistent with Bryant, this VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated in the Introduction, the Board remanded the case in August 2012 so as to afford the Veteran his requested hearing before a VLJ.  Such hearing was held in January 2013.  Therefore, the Board finds that there has been substantial compliance with the August 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Analysis

The Veteran seeks to establish his entitlement to VRE benefits.  The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a). 

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52. 

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.  The term "plan" also includes creation of an IEAP.  Id.; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A case manager and a veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).  

Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283.  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id.

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283. 

A veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with a veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  See 38 C.F.R. § 21.283(b).  A veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if a veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for a veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a veteran's rehabilitation plan; is consistent with a veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a veteran's rehabilitation program under this chapter; and achievement of employment consistent with a veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

A veteran under a rehabilitation plan who obtains employment without being declared rehabilitated to the point of employability, as contemplated by the plan, including a veteran in a plan consisting solely of employment services, is considered rehabilitated if (1) a veteran obtains and retains employment substantially using the services and assistance provided under the rehabilitation plan; (2) the employment obtained is consistent with a veteran's abilities, aptitudes, and interests; (3) maximum services feasible to assist a veteran to retain the employment obtained has been provided; and (4) a veteran has maintained the employment for at least 60 continuous days.  See 38 C.F.R. § 21.283(d).

The criteria for determining eligibility for employment assistance are contained in 38 C.F.R. § 21.47.  Individuals eligible to receive employment assistance include those who have not completed a period of rehabilitation to the point of employability under Chapter 31, but have elected to secure employment without completing the period of rehabilitation to the point of employability and are employable; or, have never received services for rehabilitation to the point of employability under Chapter 31 if they are employable or employed in a suitable occupation; have an employment handicap or a serious employment handicap; and need employment services to secure and/or maintain suitable employment.  See 38 C.F.R. § 21.47. 

Employment assistance includes receipt of employment services as described in 38 C.F.R. § 21.250.  Employment services includes job development and placement services in the form of direct placement assistance by VA or the utilization of the job development and placement services of various entities.  See 38 C.F.R. § 21.252.  Supportive services may also be provided during a period or program of employment services, to include a broad range of medical treatment care and services, supplies, license or other fees, and other special services.  38 C.F.R. § 21.254.  However, education and training services, other than brief training courses (i.e., review courses necessary for licensure), may not be provided to a veteran during a period or program of employment services.  Id.

Historically, the Veteran served on active duty from October 1972 to August 1992 in the United States Navy.  He had a military occupational specialty in aviation hydraulics with 12 years of supervisory experience in instruction, inspection and maintenance of naval aircraft.  Post-service, the Veteran had 1 year of experience as an airplane mechanic, 2 years of experience in self-business involving commercial and residential painting and finishing, 2 years of experience in the maintenance and overhaul of maritime and oilfield hydraulic components, 1 year of experience supervising 10 personnel in the overhaul and inspection of maritime hydraulic components, and 2 years of experience supervising 50 personnel in the manufacture of executive jet interiors.  In 1999, the Veteran completed 85 credits of coursework at Embry Riddle Aeronautical University.

The Veteran holds 10 percent service-connected ratings for residuals of left knee meniscectomy, hypertension, a left index finger scar, residuals of left wrist donor site scar, and cervical spine degenerative disc disease.  He also holds noncompensable ratings for service-connected residuals of left little finger fracture, residuals of left ear laceration, residuals of lacerations of the right index and middle fingers, and a left wrist donor site scar.  He has a combined 40 percent service-connected disability rating.

The available records from the Wichita VRE reflect that, in January 2002, the Veteran contacted the Chicago VRE office to request assistance.  His VRE folder could not be located, and the Wichita VRE office commented that the Veteran may have taken his VRE folder while working as a VA work-study participant.  It was noted that the Veteran had been having a difficult time getting back into school, and had been recently escorted out of the RO office by the VA police.

A Rehabilitation Plan was completed in April 2002 which identified an objective o assist the Veteran in employment as an airframe and powerplant mechanic.  The Veteran was to complete three written examinations necessary to obtain an airframe and powerplant mechanic certification given by Aviation Testing Inc.  It was approximated that VA would pay $500 for examination fees.

In a Rehabilitation Needs Inventory (RNI) signed in May 2002, the Veteran indicated that he was seeking VRE benefits to obtain a worthwhile job consistent with the training that he received in the United States Navy.  He specifically denied having any disabilities which interfered with his ability to work.  However, he sought improvements to obtain employment with "alot of responsibility."  

A May 2002 letter from the Veteran to his congressman reflected his dissatisfaction with the efforts provided by VRE services.

A July 2002 VRE Counseling Record found that the Veteran's service-connected disabilities, which at that time combined for a 30 percent rating, materially contributed to his employability as defined by 38 C.F.R. § 21.51(c)(1).  In this respect, the Veteran had scars in the head, face or neck region which were observable, and it was determined that the Veteran had not developed sufficiently well-developed job skills to overcome his impairment.  It was also noted that the Veteran had some issues with his hypertension and some limitations in his knee.  He was found eligible for VRE services, and a determination for employment assistance was deferred.  His case was to be forwarded to an employment specialist to determine what additional training the Veteran required.

Thereafter, VRE services assisted the Veteran in resume preparation and mock interviewing.  A July 2002 VRE note included opinion that the Veteran had a mentality of single-mindedness with regard to his view of the employment scene, was autocratic in his thinking, and had little patience for diplomacy and tact.

In August 2002, the Veteran reported that he obtained employment as a Production Engineer with a start-up corporation.

A January 2003 VRE note reflects a conversation with the Veteran regarding his job dismissal which had been secured through VRE services.  The Veteran had been terminated after becoming intoxicated at a corporate function and acting in a highly unprofessional manner.  The Veteran had acknowledged an alcohol problem, and intended to enter the VA hospital in Chicago for a 35-day inpatient treatment program.  The Veteran was to contact the VRE after completion of the rehabilitation program.

On February 26, 2003, the Veteran contacted the VRE by e-mail reflecting his desire to resume VRE services.

A February 28, 2003 VRE note indicated that the Veteran had not completed the 35-day substance abuse program at the North Chicago VA Medical Center (VAMC), and his case was placed in interrupted status pending his completion of substance abuse treatment.

A February 28, 2003 VRE letter notified the Veteran that his VRE program was deemed interrupted due to his failure to cooperate.  The VRE office reported knowledge that the Veteran had been terminated from his recent employment and had failed to complete a 35-day treatment program at the North Chicago VAMC.  The Veteran was advised to contact the VRE office to discuss his continued VRE eligibility, which would be formally discontinued with his failure to contact VRE within 30 days.  The Veteran was further advised that a discontinuance of the VRE program would render him ineligible for VRE benefits.

A March 6, 2003, e-mail communication from the Veteran indicated his admission to the VRE office that he had been responsible for being dismissed from his last job.

Later in March 2003, the VRE office communicated with the Veteran that he was being reassigned to a new VRE case manager, and that an appointment was to be scheduled to evaluate his VRE eligibility.  This note reflects that the Veteran expressed anger with VRE services claiming that they had never assisted him in obtaining employment.

Thereafter, the record contains multiple communications between the Veteran and VRE services as well as between the Veteran and his congressman.  The Veteran complained to his congressman that he had been dismissed for treatment twice by the North Chicago VAMC.  He alleged that his VRE counselors were treating him in an unprofessional manner.  The Veteran reported having discontinued drinking, but also reported being dismissed from Alcohol Anonymous (AA) training due to group training unsuitability.

On the other hand, VRE services sent the Veteran notices in December 2003, March 2004, May 2004, July 2004 and August 2004 attempting to reschedule him for a VRE evaluation.

In January 2005, the VRE sent the Veteran a formal denial of VRE benefits on the basis that it was not deemed reasonable to expect the Veteran to be able to train or get a suitable job.

In May 2008, the Veteran formally reapplied for VRE benefits.  In June 2008, he completed an RNI but he did not report for his scheduled interviews.

On June 17, 2008, the VRE sent the Veteran a formal denial of VRE benefits on the basis that it he was not deemed capable of getting and keeping a job.

A March 2009 VA treatment note reflected that the Veteran had been diagnosed with substance-induced depression, and was possibly displaying psychotic features.  He was noted to have the potential to be verbally aggressive.  His blood pressure was also reported to be not well-controlled.  The Veteran was denied approval for Veterans Affairs Supportive Housing (VASH) due to a history of aggressive behavior with intoxication/alcohol abuse and having no history of participation in a substance abuse treatment program (SATP) within the past year.  His approval required completion of SATP and an anger management program.

The Veteran met with a VRE counselor in March 2009.  The discussion focused on the Veteran's complaints that past VRE counselors had not provided him any help returning to work.  He was homeless and sleeping in his car.  The VRE officer advised the Veteran that he needed to have better control of his anger.  His recent history of auditory hallucinations noted in VA clinic records was discussed, but the Veteran adamantly disagreed with validity of these treatment note comments.  The Veteran was advised that his case would remain in discontinued status until he underwent a psychiatric reassessment.

Thereafter, the Veteran's VA clinic records reflect his allegations that a VA doctor incorrectly reported that he was having hallucinations which had been preventing him from obtaining VRE services.  He requested a referral for SATP services in February 2010.

The Veteran submitted another application for VRE benefits in June 2010.  He completed an RNI in July 2010 wherein he reported as "NONE" for difficulties that he was experiencing due to his disabilities.

A July 30, 2010 counseling narrative indicated that the Veteran owned his own painting company, but that he was currently unemployed.  He last drank alcohol 8 months previous, but had not been in a substance abuse program.  His transferable skills included production management, hydraulic component overhauling, and being computer literate.  The Veteran denied any limitations or restrictions caused by his service-connected disabilities.  The VRE counselor found that the Veteran's substance abuse issues, which he minimized, as well as his verbal aggressive behavior and inappropriate communication skills may present a barrier to employment.  However, the Veteran did not have any functional limitations which would prevent him from being able to obtain and maintain employment.  Additionally, there was no expectation of him experiencing negative attitudes from employers.  The Veteran was deemed to be unlimited in his ability to perform any job function, or to work in any environment.  It was noted that the Veteran had been able to find suitable employment which did not aggravate his service-connected disabilities, and that he had not been able to maintain that employment due to his inappropriate behaviors.  Additionally, it was determined that the Veteran had overcome the effects of employability impairment as he had the necessary skills and training to obtain employment in a semi-sedentary work environment.  It was noted that the Veteran had been looking for additional training in terms of obtaining a certification in the aircraft maintenance field.

By letter dated July 30, 2010, the VRE notified the Veteran of his denial of VRE benefits citing his ability to obtain and keep employment.  This appeal ensues from that determination.

A February 2011 VRE letter memorializes a conversation with the Veteran wherein he denied any limitations or restrictions caused by his service-connected disabilities.  He was also advised to contact VA if his service-connected disabilities had worsened.

An April 2011 VRE letter memorializes the contents of a meeting with the Veteran and a representative.  It was recorded that the Veteran sought assistance with additional training as well as a payment of $188,000.  The Veteran was provided a summary of his past VRE determinations as well as the criteria for VRE benefits.

Thereafter, additional VA clinic records reflect that, in July 2011, the Veteran was discharged from the VA Health Care for Homeless Veterans (HCHV) program due to refusing referrals for mental health evaluations and transitional housing programs.  He was also deemed a risk to others due to volatile, hostile and unpredictable behavior.

A November 2012 RO note indicated that an attempt was made to advise the Veteran how to better document his service-connected impairment as it related to VRE services, but the Veteran indicated that he was not coming to VRE based upon service-connected disability but based upon his status as a Vietnam-era Veteran.

At his hearing in January 2013, the Veteran described excelling in his trade of being an aircraft mechanic and aircraft material conditioning inspector while in the Navy.  He reported that, after discharge, he did not have the proper certifications to continue in his trade.  He was requesting the money necessary to obtain the proper certification as well as a lost wage amount calculated at $32,793.60.  He emphasized that he was a Vietnam-era Veteran with eligibility for GI bill rights.  He essentially reported difficulty matching his job interests with his job skills.

Important for this case, there are three "basic requirements" to establish eligibility for VRE services for the purposes of Chapter 31.  See 38 C.F.R. §§ 21.1(b), 21.40.  The first requirement, given the Veteran has a disability evaluation in excess of 20 percent, is a determination that the Veteran is in need of rehabilitation because of a serious employment handicap.  See 38 C.F.R. §§ 21.1(b)(1), 21.40(a).  The second and third requirements are that the Veteran and VA identify the services necessary for training and rehabilitation and develop a written plan describing the program goals and the means through which those goals will be achieved.  See 38 C.F.R. § 21.1(b)(2), (3).

As addressed above, this appeal ensues from a July 30, 2010 VRE notice of denial which informed the Veteran that his request for VRE benefits had been denied on the basis that he was able to obtain and keep employment.  The underlying counseling narrative reflects a determination that the Veteran does not have any limitations or restrictions caused by his service-connected disabilities.  The VRE officer further found that the Veteran did not have any observable disabilities from which he could expect negative attitudes from employers.  

To some extent, the July 2010 VRE determination conflicts with a determination made in 2002 which found that the Veteran's service-connected disabilities included observable scars in the head, face or neck region, and that the Veteran had not developed sufficiently well-developed job skills to overcome this impairment.  This factual determination of employment handicap was extremely liberal as it can only refer to the Veteran's residuals of left ear laceration which has been rated as non-disabling.  The Veteran has not reported any disability or negative perceptions caused by the left ear laceration scar.

In any event, the Veteran has consistently denied that his service-connected disabilities have any impairing effects on his employability.  See Veteran's RNI signed May 2002; Veteran's RNI signed July 2010; July 30, 2010 VRE counseling narrative; February 2011 VRE letter; November 2012 RO note; and January 2013 testimony before the Board.  Clearly, the Veteran is competent to describe the extent, if any, of functional limitations caused by his own disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (explaining that a lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced)). 

The Veteran has also established by his past vocational history that his service-connected disabilities have not had any impairing effects on his employability.  The Veteran found employment as a Production Engineer in August 2002, and he maintained that employment for several months before being fired due to a nonservice-connected cause.  The Veteran has not alleged that his service-connected disabilities interfered with his employment, and he conceded fault for his job dismissal in a March 2003 e-mail communication.

Additionally, the record includes an opinion from a VRE specialist in July 2010 who,  based upon interview of the Veteran and a review of his employment history, credentials and VRE history, that the Veteran's service-connected disabilities did not preclude him from being able to obtain and keep employment consistent with his abilities, aptitudes and interests.  This specialist opinion is entitled to significant probative weight.

In this case, the Veteran primarily seeks to have VA provide additional training - namely, the financial support identified in an April 2002 VRE Rehabilitation Plan to pay for the required testing to obtain an airframe and powerplant mechanic certification.  The VRE services in 2002 ultimately determined that the Veteran's needs involved assistance in resume preparation and mock interviews.  This specialist advice appears to have been instrumental in the Veteran obtaining employment as a Production Engineer in 2002.  

The Veteran has every right to seek career training at the level of his choosing, and ultimately is responsible for determining his needs for a more specialized certification or advanced education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he or she chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As the Veteran's service-connected disabilities do not result in an impairment of his ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests, the benefits afforded under Chapter 31 are simply not available to the Veteran.

As indicated in the Introduction, it appears to the Board that the claim prosecuted by the Veteran, who specifically denies any vocational impairment due to service-connected disability but reports an inability to find a job which matches his interests, would be more appropriately addressed as a claim for education benefits under the provisions of Chapter 30, Title 38, United States Code.  The Veteran may want to inquire with the RO as to his eligibility for educational benefits and, in particular, whether his particular circumstances has not triggered any delimiting dates of eligibility.

Overall, the Board finds that the opinions of the VRE counselors regarding whether the Veteran has the ability to prepare for, obtain, and keep suitable employment consistent with his abilities, aptitudes, and interests, despite the presence of any service-connected disabilities, hold greater probative weight to the Veteran's personal opinion in this case, as the VRE counselors have greater professional training and expertise than the Veteran pertaining to the subject matter at hand.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.


ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


